Citation Nr: 0740300	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970. This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The evidence of record does not establish that hearing 
loss is attributable to military service.

2.  The evidence of record does not establish that tinnitus 
is attributable to military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  Although this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
it explained the type of evidence necessary to substantiate 
his claims and asked him to submit or identify such evidence.  
This was equivalent to advising him to submit everything in 
his possession pertinent to the claims.  A March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA audiological evaluation.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service personnel records show that the veteran served as a 
cannoneer and gunner with almost a year of service in 
Vietnam.  Service medical records do not reveal any findings 
or complaints of hearing loss or tinnitus.  On February 1968 
entrance examination, audiometry revealed that puretone 
thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
5
LEFT
5
10
0
0
15

On February 1970 separation examination, audiometry revealed 
that puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

On his February 1970 report of medical history at separation 
the veteran did not indicate that he had ever had hearing 
loss or tinnitus/ringing in his ears.  

On May 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
   5
15 
20
20
70
LEFT
10
10
35 
65 
70

The average puretone thresholds were 31 decibels, right ear, 
and 45 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 92 percent in both ears.  The veteran 
indicated that his hearing was "normal" on the day of the 
evaluation but that he had incidents where his hearing would 
come and go.  He had had this problem for a while but could 
not recall when it started.  His hearing would vary such that 
his wife could be talking to him and he would not hear her.  
He denied any past ear treatment, family history of hearing 
loss or any need for a hearing aid. The veteran served in the 
Army artillery with a tour in Vietnam around combat noise and 
thus had a positive history of noise exposure in the service 
from 1968 to 1970.   He also reported a civilian history of 
noise exposure during the prior 18 months working in the 
Department of Public Works for the city of Gonzales and for 
the city of Soledad, working with heavy equipment and 
jackhammers without the use of hearing protection.  The 
veteran indicated that he could never get used to wearing 
hearing protection.  He reported that he had had tinnitus 
during the last couple of years and did not recall any 
specific date or event associated with its onset.  The 
tinnitus was bilateral and periodic (2 to 3 times per week) 
with a duration of at most 60 seconds.  The veteran did not 
report that the tinnitus had any effect on his daily life 
though it had been increasing more recently with more 
occurrences than in the past.  He described the tinnitus as a 
noticeable ringing sound.  

The examiner noted that the veteran's hearing sensitivity was 
within normal limits through 1500 Hz left and through 3000Hz 
right with a mild sensorineural hearing loss at 3000/4000Hz 
and beyond, bilaterally.  The left ear was noted to be poorer 
than the right ear at 3000 and 4000 Hz.  The examiner 
commented that the veteran had a bilateral high frequency 
hearing loss with an audiometric configuration consistent 
with a noise exposure etiology.  He had had an extensive 
history of noise exposure from 2 years in the artillery in 
Vietnam and from 18 years in civilian employment with 
exposure to heavy equipment and jackhammers without the use 
of hearing protection.  With audiometric tests at entrance 
and separation from service showing bilateral normal hearing, 
it was the opinion of the examiner that the veteran's current 
hearing loss was not likely related to noise exposure in 
service.  The etiology of the hearing loss was due to 
factors, which had occurred since his separation from service 
in 1970 and was more likely due to the veteran's extensive 
civilian noise exposure history.  With no mention of tinnitus 
in the service medical records and the veteran dating his 
tinnitus to a couple of years prior to May 2004, 
approximately 30 years after his separation from service, the 
veteran's tinnitus was also not likely related to military 
service.  

In his March 2005 Notice of Disagreement the veteran 
indicated that the first time he noticed that he had 
ringing/noise in his ears was on or about the 1st of October 
1968 when he was given a fire mission to support operations 
of the Americal Division near Duc Pho.  He then had ringing 
in his ears the entire time he was in Vietnam.  As for his 
hearing loss, he agreed the his work post service mitigated 
the impact of all the noise from his active duty but that did 
not mean that he did not have some hearing loss as a result 
of his combat in Vietnam.  He contended that do deny a 
medical condition because of mitigating factors was to say 
the condition would not have arisen without those factors.  
The veteran then specifically contended that he would have 
had hearing loss from his military noise exposure even if he 
had not had subsequent noise exposure after service.  

On his February 2006 Form 9 the veteran indicated that he 
felt his hearing loss was due to the combat missions he 
performed while a member of his artillery unit in Vietnam.  
The unit could not wear ear plugs because they could not hear 
the fire commands.  He still felt that he incurred the 
ringing and hearing loss from the sound of the Howitzer just 
above him on a fire mission at L2 Dragon Fire Base.  He also 
noted that his gun section was a jump unit.  It followed the 
infantry all over the province and sometimes they fired 
supports for hours resulting in his ears ringing for hours 
and days.  

At his November 2007 hearing the veteran testified that in 
October 1968 he was walking underneath the firing range when 
an extremely loud gun was fired.   His ears popped and he 
subsequently started getting headaches and ringing in his 
ears and he could not hear for about two days.  He reported 
to the medic but he did not know if the medic made a report 
or not.  Afterwards he just started getting a ringing in his 
ears and it was hard to hear on his left side sometimes.  
After service he did agricultural work and then worked for 
the city water and sewer department, repairing sewer and 
water leaks.  He indicated that the work was fairly quiet as 
a different crew dug the trenches.  After that he became a 
supervisor for another water and sewer department where he 
would go around and check on the water and sewer workers 
making sure that jobs were done and done correctly.  The 
veteran also indicated that he still had ringing in his ears, 
worse on the left side and that his wife complained that he 
should get some hearing aids.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss

It is reasonably established that the veteran had noise 
exposure/acoustic trauma in service as he served as a 
cannoneer and gunner, with significant service in Vietnam.  
It also established that the veteran has a current bilateral 
hearing loss disability by VA standards as the May 2004 VA 
audiological evaluation showed that at 4000 Hz, the auditory 
threshold in each ear was greater than 40 decibels.  There is 
no competent evidence of record, however, that the veteran's 
hearing loss is related to his noise exposure in service.  To 
the contrary, the May 2004 VA examiner specifically indicated 
that the veteran's hearing loss was not likely related to 
military service, noting that the veteran's hearing was 
normal at separation from service and finding that the 
hearing loss was more likely due to the veteran's subsequent 
extensive civilian noise exposure history.  

Although the veteran contends that his current hearing loss 
is at least partly related to service, as a layperson, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any competent evidence in favor a 
nexus between the veteran's noise exposure in service and his 
current hearing loss and specific competent medical evidence 
(in the form of the May 2004 VA audiologist's opinion) 
against such a nexus, the preponderance of the evidence is 
against this claim and it must be denied.  See Hickson, 12 
Vet. App. 247, 253 (1999) and Gilbert, 1 Vet. App. 49, 55 
(1990).

Tinnitus

As noted above it is reasonably established that the veteran 
had noise exposure/acoustic trauma in service.   Competent 
medical evidence of record also reasonably establishes that 
the veteran has current tinnitus as periodic bilateral 
tinnitus was noted on the May 2004 VA audiological 
evaluation.  There is no competent evidence of record, 
however, that the veteran's tinnitus is related to his noise 
exposure in service.  To the contrary, the May 2004 VA 
examiner specifically found that the veteran's tinnitus was 
not likely related to military service, noting that there 
were no documented reports of tinnitus in service and that 
the veteran had indicated that his tinnitus had showed up 
only two years prior to the examination, some 30 years after 
service.    Although the veteran contends that his current 
tinnitus is related to service, as a layperson, his 
allegations are not competent evidence of a medical nexus.  
See Espiritu, 2 Vet. App. 492, 494 (1992).  Additionally, a 
lengthy interval of time (in this case 30 years)  between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board notes that in his March 2005 NOD the veteran 
indicated that his tinnitus actually began in service and (by 
implication) that the May 2004 examiner was incorrect in 
noting that it began only two years prior to May 2004.  In 
this regard, the Board finds the May 2004 report of the 
audiological examiner more credible as he had no discernible 
interest in inacurately reporting the information provided by 
the veteran and his report appears otherwise complete.  On 
the other hand, the veteran's subsequent report of an earlier 
onset of tinnitus could have been self-serving; if it were 
credited, it would give him a much better chance to receive 
service-connected compensation.  Also, the veteran did not 
report any problems with tinnitus or ringing in the ears on 
his report of medical history at separation from service.   
Consequently, in the absence of any evidence corroborating 
the veteran's later report of the onset of tinnitus in 
service, the Board must credit the May 2004 examiner's 
finding that it appeared approximately two years prior to May 
2004. 

In summary, given that there is no competent evidence in 
favor a nexus between the veteran's noise exposure in service 
and his current tinnitus and specific competent medical 
evidence (in the form of the May 2004 VA audiologist's 
opinion) against such a nexus, the preponderance of the 
evidence is against this claim and it must be denied.  See 
Hickson, 12 Vet. App. 247, 253 (1999) and Gilbert, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


